DETAILED ACTION
Response to Amendment
This is a non-final office action in response to a communication filed on June 3, 2022.  Claims 1-3 and 5-16 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn. 
New grounds of rejection are presented as follows.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
First set of rejections (claims 1-3, 7-8, 10, and 16):
Claim(s) 1-2, 8, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (U.S. 5,696,314) in view of Shah (U.S. Patent Pub. 2007/0135698).
Regarding claims 1-2 and 16, McCaffrey teaches a planar enzyme sensor (Fig. 1; Col. 4, line 23: a sensor 10; Col. 2, lines 64-65: a multilayer enzyme electrode membrane of the sensor; thus the sensor 10 is deemed to be a planar enzyme sensor) for measuring the concentration of an analyte in a solution (Col. 1, lines 15-16: electrode sensors designed to monitor the concentration of analytes in biological fluids), the sensor comprising
a substrate (Fig. 1; Col. 4, line 26: substrate layer 12) of an electrically insulating material (Col. 4, lines 44-45: substrate 12 may be formed from any substantially electrically insulating material) supporting an electrode layer (Fig. 1; Col. 4, line 26: electrode layer 15) of an electrically conductive material (Col. 3, lines 18-20: the electrode layer is formed from an electrically conductive material), said substrate and electrode having a plurality of layers disposed thereon (Fig. 1: showing multiple layers on the substrate layer 12 and the electrode layer 15), said plurality of layers at least including: 
a. an enzyme layer (Fig. 1; Col. 4, lines 26-27: immobilized enzyme layer 20) comprising at least one first enzyme (Col. 5, lines 14-15: the immobilized enzyme layer 20 comprises an enzyme; here the enzyme is deemed to be a first enzyme); and 
b. a microporous outer layer (Fig. 1; Col. 4, line 28: enzyme/polymer layer 35; Col. 9, lines 8-9: the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35; here the polymer matrix is deemed to be a microporous layer so that the enzyme can be disposed within the polymer matrix) covering the enzyme layer (Fig. 1: showing the enzyme/polymer layer 35 covering the electrode layer 15), said outer layer comprising 
(i) a continuous phase of a water-resistant polymer (Col. 8, lines 54-55: layer 35 comprises a polymer that should have a comparatively low solubility in water; Col. 9, lines 8-9: the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35; here the polymer matrix in the layer 35 is deemed to be a water-resistant polymer due to its low solubility and form a continuous phase for being as a polymer matrix) and
(ii) a protein embedded in said continuous phase (for claim 1; Col. 9, lines 8-9: the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35; here the enzyme of layer 35 is deemed to be a protein), wherein the protein embedded in said continuous phase is a second enzyme (for claim 2: here the enzyme of layer 35 is deemed to be the second enzyme), and wherein the second enzyme and the at least one first enzyme are the same enzyme (for claim 16; Col. 8, lines 48-49: layer 35 should include the same enzyme that is disposed within immobilized enzyme layer 20).

McCaffrey does not explicitly disclose the water-resistant polymer is polyvinylacetate.
However, Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3), made of a typical polymerization mixture containing at least one polyvinyl monomer ([0144] lines 11-12), e.g., vinylacetate as a monovinyl monomer ([0144] lines 25, 30).  Thus, Shah teaches polyvinylacetate (i.e., polymerized from the monomer vinylacetate) is a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3), which is essentially incompressible and do not change their overall size in response to changes in their solvating environment ([0145] lines 1-4), and deemed to be a water-resistant polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey by utilizing polyvinylacetate as the water-resistant polymer forming the continuous phase of the outer layer as suggested by Shah.  The suggestion for doing so would have been that polyvinylacetate is a suitable water-resistant polymer material as a rigid, non-swelling porous enzyme-polymer matrix, e.g., forming a continuous phase of the outer layer as a matrix with embedded enzyme, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 8, McCaffrey teaches the enzyme layer (Fig. 1; Col. 4, lines 26-27: immobilized enzyme layer 20) comprises a polymer matrix (Col. 6, lines 33-34: a hydrophobic binder, such as a polyester) in which said at least one first enzyme is embedded (Col. 6, lines 14-16: the preferred substrate materials used in immobilized enzyme layer are commercially available materials, Platinum on Carbon Black from E-TEK; lines 42-43: such hydrophobic binders should be capable of holding the components of the active layer together; here since the binder holds the components, e.g., platinum activated carbon mixture and the embedded enzyme in the enzyme layer 20 (i.e., the first enzyme), it is deemed to be a polymer matrix with the enzyme embedded in).

Regarding claim 10, McCaffrey and Shah disclose all limitations of claim 1 as applied to claim 1, including the water-resistant polymer comprises polyvinylacetate (Shah, ([0144] lines 2-3, 25, 30). 
McCaffrey does not explicitly disclose the water-resistance polymer in an amount of 20-30% based on the total volume of the outer layer.
However, Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3).  The monomers are generally present in the polymerization mixture in an amount of from about 10 to 60 vol.%, and more typically in an amount of from about 20 to 40 vol.% ([0144] lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey and Shah by adjusting polyvinylacetate, i.e., the rigid, non-swelling porous matrix polymerized from its monomer, in an amount within the claimed range because such an amount is suitable to obtain the highly porous polymers with high specific surface area that allows for high enzyme immobilization densities ([0145] lines 6-7, 10-12).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Shah, and further in view of Kjaer (U.S. 7,959,791), supported by the datasheet of Creatinase as an evidence for claim 3.
Regarding claim 3, McCaffrey and Shah disclose all limitations of claim 2 as applied to claim 2.  McCaffrey further discloses the enzyme in the immobilized enzyme layer 20 is glucose oxidase or lactate oxidase (Col. 6, lines 17-18) and layer 35 include the same enzyme that is disposed within immobilized enzyme layer 20 (Col. 8, lines 48-49), i.e., the second enzyme embedded in said continuous phase is glucose oxidase or lactate oxidase.
McCaffrey and Shah do not explicitly disclose the second enzyme is a hydrolase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzyme layer comprises numerous enzymes (Col. 14, lines 58-67), include but is not limited to glucose oxidase (Col. 14, lines 58-60) or creatinase (Col. 14, lines 66-67).  Here, creatinase is an enzyme belonging to the family of hydrolases ([Description] line 4), as evidenced by the document entitled “Creatinase-from-E-coli,-Recombinant”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey and Shah by substituting glucose oxidase with creatine hydrolase as taught by Kjaer because creatine hydrolase (i.e., creatinase) is an enzyme determining the presence or amount of creatine as glucose oxidase determining the presence or amount of glucose.  Simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art. MPEP 2141(III)(B).

Regarding claim 7, McCaffrey and Shah disclose all limitations of claim 1 as applied to claim 1.  McCaffrey and Shah do not explicitly disclose the enzyme layer comprises sarcosine oxidase and creatinase, and wherein the protein in the outer layer is creatinase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzymes facilitate the conversion of the analyte to a secondary species which can be detected at the electrode surface (Col. 14, lines 40-42), e.g., a single enzyme of glucose oxidase (Col. 14, lines 42-43), or a plurality of enzymes, creatinase and sarcosine oxidase (Col. 14, lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey and Shah by substituting glucose oxidase with creatinase and sarcosine oxidase as suggested by Kjaer because creatinase and sarcosine oxidase are enzymes used to facilitate a cascade of reactions leading to a species which can be detected at the electrode (Col. 14, lines 44-47) to determine the presence or amount of creatine, as compared to glucose oxidase determining the presence or amount of glucose.  Simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art. MPEP 2141(III)(B).  Further, the combined McCaffrey, Shah and Kjaer would necessary result in the protein in the outer layer is creatinase because McCaffrey teaches layer 35 include the same enzyme that is disposed within immobilized enzyme layer 20 (Col. 8, lines 48-49).

Second set of rejections (claims 1-3, 7-9, and 16):
Claim(s) 1-3, 7-8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Kjaer, supported by the datasheet of Creatinase as an evidence for claim 3.
Regarding claims 1-2 and 16, McCaffrey teaches a planar enzyme sensor (Fig. 1; Col. 4, line 23: a sensor 10; Col. 2, lines 64-65: a multilayer enzyme electrode membrane of the sensor; thus the sensor 10 is deemed to be a planar enzyme sensor) for measuring the concentration of an analyte in a solution (Col. 1, lines 15-16: electrode sensors designed to monitor the concentration of analytes in biological fluids), the sensor comprising
a substrate (Fig. 1; Col. 4, line 26: substrate layer 12) of an electrically insulating material (Col. 4, lines 44-45: substrate 12 may be formed from any substantially electrically insulating material) supporting an electrode layer (Fig. 1; Col. 4, line 26: electrode layer 15) of an electrically conductive material (Col. 3, lines 18-20: the electrode layer is formed from an electrically conductive material), said substrate and electrode having a plurality of layers disposed thereon (Fig. 1: showing multiple layers on the substrate layer 12 and the electrode layer 15), said plurality of layers at least including: 
a. an enzyme layer (Fig. 1; Col. 4, lines 26-27: immobilized enzyme layer 20) comprising at least one first enzyme (Col. 5, lines 14-15: the immobilized enzyme layer 20 comprises an enzyme; here the enzyme is deemed to be a first enzyme); and 
b. a microporous outer layer (Fig. 1; Col. 4, line 28: enzyme/polymer layer 35; Col. 9, lines 8-9: the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35; thus the polymer matrix is deemed to be a microporous layer so that the enzyme can be disposed within the polymer matrix) covering the enzyme layer (Fig. 1: showing the enzyme/polymer layer 35 covering the electrode layer 15), said outer layer comprising 
(i) a continuous phase of a water-resistant polymer (Col. 8, lines 54-55: layer 35 comprises a polymer that should have a comparatively low solubility in water; Col. 9, lines 8-9: the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35; here, the polymer matrix in the layer 35 is deemed to be a water-resistant due to its low solubility and form a continuous phase as a polymer matrix) and
(ii) a protein embedded in said continuous phase (for claim 1; Col. 9, lines 8-9: the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35; here the enzyme of layer 35 is deemed to be a protein), wherein the protein embedded in said continuous phase is a second enzyme (for claim 2: here the enzyme of layer 35 is deemed to be the second enzyme), wherein the second enzyme and the at least one first enzyme are the same enzyme (for claim 16; Col. 8, lines 48-49: layer 35 should include the same enzyme that is disposed within immobilized enzyme layer 20).

McCaffrey does not explicitly disclose the water-resistant polymer is copolymers of ethylacrylate and methylmethacrylate.
However, Kjaer teaches an enzyme sensor comprising a cover membrane layer 190 covering an enzyme layer 180 (Fig. 3).  The cover membrane is made of a porous polymeric material (Col. 1, lines 15-17), which have a suitable porosity so that the analyte diffuses from the fluid sample to the enzyme layer in a controlled manner (Col. 1, lines 42-45).  The cover membrane is hydrophilic poly(meth)acrylates prepared from monomers comprising methylmethacrylate (MMA) and ethylacrylate (EA) (Col. 27, lines 19-25).  Thus, Kjaer teaches the cover membrane layer made of copolymer of ethylacrylate and methylmethacrylate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey by utilizing copolymers of ethylacrylate and methylmethacrylate as the water-resistant polymer forming the continuous phase of the outer layer as suggested by Kjaer.  The suggestion for doing so would have been that copolymers of ethylacrylate and methylmethacrylate is a suitable material to form the continuous phase of a polymer matrix that covers the enzyme layer of the enzyme sensor to control the diffusion of analytes and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 3, McCaffrey and Kjaer disclose all limitations of claim 2 as applied to claim 2.  McCaffrey further discloses the enzyme in the immobilized enzyme layer 20 is glucose oxidase or lactate oxidase (Col. 6, lines 17-18) and layer 35 include the same enzyme that is disposed within immobilized enzyme layer 20 (Col. 8, lines 48-49), i.e., the second enzyme embedded in said continuous phase is glucose oxidase or lactate oxidase.
McCaffrey does not explicitly disclose the second enzyme is a hydrolase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzyme layer comprises numerous enzymes (Col. 14, lines 58-67), include but is not limited to glucose oxidase (Col. 14, lines 58-60) or creatinase (Col. 14, lines 66-67).  Here, creatinase is an enzyme belonging to the family of hydrolases ([Description] line 4), as evidenced by the document entitled “Creatinase-from-E-coli,-Recombinant”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey by substituting glucose oxidase with creatine hydrolase as taught by Kjaer because creatine hydrolase (i.e., creatinase) is an enzyme determining the presence or amount of creatine as glucose oxidase determining the presence or amount of glucose.  Simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art. MPEP 2141(III)(B).

Regarding claim 7, McCaffrey and Kjaer disclose all limitations of claim 1 as applied to claim 1.  McCaffrey does not explicitly disclose the enzyme layer comprises sarcosine oxidase and creatinase, and wherein disclose the protein in the outer layer is creatinase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzymes facilitate the conversion of the analyte to a secondary species which can be detected at the electrode surface (Col. 14, lines 40-42), e.g., a single enzyme of glucose oxidase (Col. 14, lines 42-43), or a plurality of enzymes, creatinase and sarcosine oxidase (Col. 14, lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey by substituting glucose oxidase with creatinase and sarcosine oxidase as suggested by Kjaer because creatinase and sarcosine oxidase are enzymes used to facilitate a cascade of reactions leading to a species which can be detected at the electrode (Col. 14, lines 44-47) to determine the presence or amount of creatine, as compared to glucose oxidase determining the presence or amount of glucose.  Simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art. MPEP 2141(III)(B).  Further, the combined McCaffrey and Kjaer would necessary result in the protein in the outer layer is creatinase because McCaffrey teaches layer 35 include the same enzyme that is disposed within immobilized enzyme layer 20 (Col. 8, lines 48-49).

Regarding claim 8, McCaffrey teaches the enzyme layer (Fig. 1; Col. 4, lines 26-27: immobilized enzyme layer 20) comprises a polymer matrix (Col. 6, lines 33-34: a hydrophobic binder, such as a polyester) in which said at least one first enzyme is embedded (Col. 6, lines 14-16: the preferred substrate materials used in immobilized enzyme layer are commercially available materials, Platinum on Carbon Black from E-TEK; lines 42-43: such hydrophobic binders should be capable of holding the components of the active layer together; here since the binder holds the components, e.g., platinum activated carbon mixture and the embedded enzyme, it is deemed to be a polymer matrix with the enzyme embedded in).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Kjaer, and further in view of Shah.
Regarding claim 9, McCaffrey and Kjaer disclose all limitations of claim 1 as applied to claim 1, including the water-resistant polymer comprises copolymers of ethylacrylate and methylmethacrylate (Kjaer, Col. 27, lines 19-25). 
McCaffrey and Kjaer do not explicitly disclose the water-resistance polymer in an amount of 20-30% based on the total volume of the outer layer.
However, Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3), made of acrylates, methacrylates, and mixtures thereof as monovinyl monomers ([0144] lines 25, 30-31).  The monomers are generally present in the polymerization mixture in an amount of from about 10 to 60 vol.%, and more typically in an amount of from about 20 to 40 vol.% ([0144] lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey and Kjaer by adjusting the copolymer of ethylacrylate and methylmethacrylate, i.e., the rigid, non-swelling porous matrix polymerized from its monomer, in an amount within the claimed range because such an amount of the monomers (e.g., acrylate, methacrylates) is suitable to obtain the highly porous polymers with high specific surface area that allows for high enzyme immobilization densities ([0145] lines 6-7, 10-12).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Allowable Subject Matter
Claim(s) 5-6 and 13-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious all of the cumulative limitations of claims 5-6 and 13-15 with particular attention to the limitations:
wherein the microporous outer layer further comprises polymer particles embedded in said continuous phase (claims 5-6);
wherein the polymer particles are polytetrafluoroethylene (PTFE) particles (claim 6);
wherein the water-resistant polymer comprises polymer particles present in an amount of 50-60% based on the total volume of the outer layer (claims 13-15).
Here, McCaffrey teaches a multiplayer enzyme electrode membrane of a sensor 10 (Fig. 1; Col. 2, lines 64-65) comprising a substrate (Fig. 1; Col. 4, line 26: substrate layer 12), an enzyme layer (Fig. 1; Col. 4, lines 26-27: immobilized enzyme layer 20), and a microporous outer layer (Fig. 1; Col. 4, line 28: enzyme/polymer layer 35), said outer layer comprising (i) a continuous phase of a water-resistant polymer (Col. 8, lines 54-55; Col. 9, lines 8-9: polymer matrix of the polymer layer 35) and (ii) a protein embedded in said continuous phase (Col. 9, lines 8-9).  However, either the enzyme/polymer layer 35 or the polymer matrix of layer 35 forming the continuous phase does not contain polymer particles (claims 5-6 and 13-15), let alone the polymer particles are PTFE particles (claim 6), or the polymer particles present in an amount of 50-60% based on the total volume of the outer layer (claims 13-15).  McCaffrey does teach another microporous layer 40 disposed on the enzyme/polymer layer 35 (Fig. 1; Col. 4, line 29) and contains polymer particles that is PTFE (Col. 10, lines 62-63).  However, claim 1 recites a microporous outer layer comprises a protein embedded in a continuous phase, which is distinct form the combination of McCaffrey’s enzyme/polymer layer 35 and the microporous porous layer 40 comprising a microporous portion containing polymer particles and a separate, adjacent portion with an embedded protein, as argued by Applicant (response, page 8, para. 1, lines 3-9).  Therefore, McCaffrey, alone or in combination with other cited reference, does not anticipate or render all of the cumulative limitations of claims 5-6 and 13-15.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, and 13-16 have been considered but are unpersuasive.
Applicant argues neither McCaffrey nor Shah teaches “a microporous outer layer” as recited in claim 1 (page 8, para. 2, lines 2-5) because McCaffrey does not disclose a water-resistant polymer that is polyvinylacetate (page 8, para. 2, lines 2-3) and Shah explicitly describes its polymer layer as being macroporous (page 8, para. 2, lines 6-7).  This argument is unpersuasive because McCaffrey is relied on to teach the microporous outer layer made of the enzyme/polymer layer 35 (Fig. 1; Col. 4, line 28), which comprises a polymer that should have a comparatively low solubility in water (Col. 8, lines 54-55) and the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35 (Col. 9, lines 8-9).  Here, the polymer matrix in the layer 35 is deemed to be a water-resistant polymer due to its low solubility and form a continuous phase as a polymer matrix.  Since the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35 (Col. 9, lines 8-9), the layer 35 is deemed to be microporous to accommodate the embedded enzymes.  Moreover, Shah is only relied on to theca the water-resistant polymer is polyvinylacetate.  Even if Shah uses the term “rigid macroporous polymer” (Shah, [0015] lines 2-3), Shah teaches polymers are highly porous polymers that possess pores in the ranges of 1-100 nm and 100-3,000 nm ([0043] lines 1, 6-9), and thus these polymers are “microporous” within which pores at nanoscale and microscale sizes are formed.
Applicant argues neither McCaffrey nor Kjaer disclose a water-resistant polymer that is a copolymer of ethylacrylate and methylmethacrylate (page 10, para. 1, lines 1-3).  This argument is unpersuasive because Kjaer teaches a cover membrane layer 190 that is made of a porous polymeric material covering an enzyme layer 180 (Fig. 3; Col. 1, lines 15-17).  The cover membrane is hydrophilic poly(meth)acrylates prepared from monomers comprising methylmethacrylate (MMA) and ethylacrylate (EA) (Col. 27, lines 19-25).  
Applicant argues McCaffrey teaches away from using layers having the features of Kjaer’s cover membrane layer because Kjaer teaches that its hydrophilic poly(meth)acrylate layers are swellable and capable of holding substantial amounts of water, while McCaffery cautions against conditions that promote the swelling of a membrane (page 10, para. 1, lines 5-9).  This argument is unpersuasive because McCaffery teaches increasing the amount of hydrolysis makes the PVOH more difficult to dissolve in water at room temperature, but using a more soluble form of PVOH can cause multilayer membrane 100 to swell, ultimately causing the enzyme to wash out of multilayer membrane 100 (Col. 9, lines 13-18); in other word, McCaffrey teaches the PVOH should have an appropriate dissolution capability in water to ensure the dissolution is not difficult and simultaneously the PVOH is not too soluble to cause the enzyme to wash out.  Thus, McCaffery does not teach against the swelling of the membrane, and thus there is no “teaching away” on swelling by McCaffrey.
Applicant argues the relevant layer of Kjaer does not correspond to the relevant layer of McCaffrey (page 10, para. 2, lines 2-3) because Kjaer’s cover membrane is the “the outermost layer of the enzyme sensor” (page 10, para. 2, lines 4-5) and corresponds to the outermost layer of McCaffrey’s sensor, i.e., the stabilizing layer 50 (page 11, para. 1, lines 1-3).  This argument is unpersuasive because (1) both the cover membrane 190 of Kjaer and the enzyme layer 35 of McCaffrey cover the enzyme layer and electrode layer so that they are deemed to correspond to each other; (2) the enzyme sensor as claimed in amended claim 1 uses the transition phrase “including” which does not exclude another outermost layer (e.g., stabilizing layer 50) disposed on the outer microporous outer layer as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795